Upon reconsideration of this case, we cannot see our way clear to a reversal of the chancellor's decree. On the vital issues of fact in this case, the testimony, which was voluminous, was in conflict. All of the testimony was taken before the chancellor. He had the opportunity of seeing and hearing the parties and their witnesses, and to observe their demeanor while testifying — an opportunity we do not have. In such cases the rule is that the findings and conclusions of the chancellor are accorded more weight than in those cases where the testimony is taken before a master. And in both classes of cases, the chancellor's conclusions will not be disturbed unless shown to be clearly erroneous. Applying these rules here, we must adhere to our former judgment of affirmance, except in respect to the matter of solicitor's fee.
As to the allowance by the chancellor to appellee and against appellant, of a certain sum to be paid appellee's solicitor, our view is that in view of the financial resources of the respective parties the chancellor should so modify his order in that regard as to tax one-half of such amount against each of the parties. With this exception, our conclusion is:
Original judgment of affirmance adhered to on rehearing granted.
TERRELL, BROWN, THOMAS and SEBRING, JJ., concur.
CHAPMAN, C. J., BUFORD and ADAMS, JJ., dissent.